EimswoiiTH, J.
It appears, in this case, that the eleventh school district in the first school society in New-Milford, at the time Homer Waller executed the deed in question to the defendant, was, and for more than thirty years had been, in the adverse exclusive possession of the premises. How this title and possession at first began in the district, does not appear ; but enough appears, to show that, as disseisors, they had as perfect a title as is known to our law. They could use the land, and alienate it, in fee, with covenants of seisin and warranty ; and neither the Wallers, nor any one else, could complain of such acts, or object to the validity of the deed. Under these circumstances, on the 20th of May, 1847, and while the district was so in possession, the defend*476ant received from Homer Waller a quit-claim deed of the premises, in common form, having full knowledge of the adverse possession. It would seem to be too clear to admit of doubt, that the transaction is criminal, in view of the statute ; but the defendant insists, that the case is clear in his favour, and places his defence on two grounds : first, that a quit-claim deed is no alienation of land; and secondly, that the district had only a qualified interest in the land ; there being, as he says, in the Wallers, a reversion on the possible dissolution of the district; a reversion of which the Wallers were not disseised ; and they could, therefore, sell and convey it. We think there is no force in either claim.
In this state, a quit-claim deed is a primary conveyance, vesting in the releasee all the interest, even in fee, which the releasor has so conveyed. As a conveyance, it is of as much force as a warranty deed, differing from it chiefly in the super-added covenants, which may operate, by way of estop-pel, upon a future acquired interest, or may secure the cove-nantee against a bad or defective title. It is otherwise in England. There, a release deed is not a primary conveyance, but it enures only to enlarge an estate already vested. Different views prevail here. 1 Sw. Dig. 131. Dart v. Dart & al., 7 Conn. 11. 250. Smith & ux. v. Pendell, 19 Conn. R. 107.
But further, the statute forbids all “ attempts” at alienation. Its language is, “ and every person who shall attempt, by an instrument in writing under his hand, to alien any lands, or tenements, of which he is ousted, and every person who shall receive such a conveyance, &c., shall forfeit,” &c. The motion says, the defendant claimed, that Homer Waller, when he executed the deed, was the sole owner of the land, and could convey his interest in it; and we think he “attempted” to convey that entire interest; and hence, it is not true, as claimed by the defendant, that Waller, attempted to convey, and the defendant attempted to receive, a mere possible reversionary interest. Indeed, there is no such interest, in this case. The argument is, that Waller owned the fee of the land, and the district had a right to occupy only, while they used it for schooling purposes; so that if the district should be dissolved, the fee would revert to Waller. The answer to this argument, is, that there is no evidence the *477Wallers ever owned, or pretended to own, the land in question ; nor that the district held under the Waller title. The district did not hold a qualified or temporary right, under any one ; but an absolute and unqualified one. For thirty years, they held as disseisors, so far as we can judge, and thereby, in fifteen years, acquired a perfect title in fee. Price v. Lyon & al., 14 Conn. R. 291.
It may be true, that land granted for a specific purpose, will revert to the grantor, or his heirs, upon the failure of that purpose ; but if such a possibility could be assumed, in the case of an admitted grant to a school district, and such an interest could be granted by deed, which we by no means admit, there is no foundation laid for the application of such a principle to this case. The attempt by Waller, was, to convey the entire interest; and the notion of a reversionary interest, is an after-thought, got up by the defendant, to ward off the consequences of his own misconduct.
We do not advise a new trial.
In this opinion the other Judges concurred, except Waite, J., who was not present.
New trial not to be granted.